State of New York
                   Supreme Court, Appellate Division
                      Third Judicial Department
Decided and Entered: February 5, 2015                   519046
________________________________

In the Matter of RASHID
   LALIVERES,
                    Petitioner,
      v                                     MEMORANDUM AND JUDGMENT

ALBERT PRACK, as Director of
   Special Housing and Inmate
   Disciplinary Programs,
                    Respondent.
________________________________


Calendar Date:   December 2, 2014

Before:   Peters, P.J., McCarthy, Lynch and Devine, JJ.

                             __________


     Rashid Laliveres, Dannemora, petitioner pro se.

      Eric T. Schneiderman, Attorney General, Albany (Peter H.
Schiff of counsel), for respondent.

                             __________


      Proceeding pursuant to CPLR article 78 (transferred to this
Court by order of the Supreme Court, entered in Albany County) to
review a determination of the Commissioner of Corrections and
Community Supervision which found petitioner guilty of violating
a prison disciplinary rule.

      Petitioner, a prison inmate, commenced this CPLR article 78
proceeding challenging a disciplinary determination finding him
guilty of drug use. The Attorney General has advised this Court
that the determination at issue has been administratively
reversed, all references thereto expunged from petitioner's
institutional record and the mandatory $5 surcharge refunded to
his inmate account. We note that, although not referenced in the
letter from the Attorney General, "any loss of good time incurred
                              -2-                  519046

by petitioner as a result of the determination should be
restored" (Matter of Benitez v Fischer, 118 AD3d 1237, 1238
[2014] [internal quotation marks and citations omitted]).
Otherwise, petitioner has received all the relief to which he is
entitled and this proceeding is dismissed as moot (see Matter of
Canales-Sanchez v Schneiderman, 107 AD3d 1258, 1259 [2013]).

     Peters, P.J., McCarthy, Lynch and Devine, JJ., concur.



      ADJUDGED that the petition is dismissed, as moot, without
costs.




                             ENTER:




                             Robert D. Mayberger
                             Clerk of the Court